985 A.2d 50 (2009)
411 Md. 696
CONSUMER PROTECTION DIVISION OFFICE OF the ATTORNEY GENERAL, et al.
v.
Joseph V. BUONASSISSI, Substitute Trustees, et al.
No. 62, September Term, 2008.
Court of Appeals of Maryland.
December 17, 2009.
William D. Gruhn, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen., V. Scott Bailey, Asst. Atty. Gen.), on brief, Phillip Robinson (Civil Justice, Inc., Baltimore), Stephen D. Ball, Mitchellville, for Appellants.
Bizhan Beiramee (Rathbun & Goldberg, P.C., Fairfax, VA), on brief, for Appellees.
*51 Argued before BELL, C.J. HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.

ORDER
PER CURIAM ORDER.
The Court having considered the Appellees' Motion to Dismiss Appeal as Moot and Motion to Lift Stay in Light of Settlement and Final Order and the responses filed thereto in the above-entitled case, it is this 17th day of December, 2009,
ORDERED, by the Court of Appeals of Maryland, that the case be, and it is hereby, dismissed as moot.
/s/ Robert M. Bell
Chief Judge